                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                 AT LEXINGTON

UNITED STATES OF AMERICA,                  CRIMINAL ACTION NO. 5:18-29-KKC-MAS-2

      Plaintiff,


V.                                                             ORDER


AARON AVADO BAIN,

      Defendant.



                                         *** *** ***

       This matter is before the Court on Defendant’s motion to vacate, set aside, or correct

a sentence and the magistrate judge’s recommendation that the Court deny the motion. On

September 27, 2018, the Court sentenced Defendant Aaron Avado Bain to 60 months

imprisonment for possession with intent to distribute 500 grams or more of cocaine and for

being an illegal alien in possession of a firearm. (DE 51.) Defendant did not appeal his

conviction. On August 16, 2019, Defendant filed a motion pursuant to 28 USC § 2255 to

vacate, set aside, or correct a sentence. (DE 71.) On January 7, 2020, Magistrate Judge

Matthew A. Stinnett issued a Report & Recommendation recommending that the Court

deny with prejudice Defendant’s motion and deny a certificate of appealability on all issues,

should Defendant request a certificate of appealability. (DE 79.) No party has filed an

objection to the Report & Recommendation. Further, the Court has reviewed the Report &

Recommendation and agrees with the analysis.




                                              1
Accordingly, the Court hereby ORDERS that:

1) the Report & Recommendation (DE 79) is ADOPTED as the Court’s opinion;

2) Defendant’s motion to vacate, set aside, or correct a sentence (DE 71) is DENIED

with prejudice; and

3) a certificate of appealability is DENIED as to all issue, should Defendant request

a certificate of appealability.

Dated January 24, 2020




                                      2
